
	

113 HR 4029 IH: To require the Secretary of the Interior to transfer all Federal land, facilities, and any other assets associated with the Ozark National Scenic Riverways to the State of Missouri for the purposes of maintaining a State park, and for other purposes.
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4029
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Secretary of the Interior to transfer all Federal land, facilities, and any other
			 assets associated with the Ozark National Scenic Riverways to the State of
			 Missouri for the purposes of maintaining a State park, and for other
			 purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)The Ozark National Scenic Riverways was created under the auspices of protecting public access to
			 the area indefinitely.
			(2)The National Park Service has begun to prevent members of the public from accessing the lands that
			 compose the park.
			(3)The State of Missouri is able to maintain the park and ensure that it continues in substantially
			 the same fashion as it has while maintaining public access.
			2.Conveyance of Ozark National Scenic RiverwaysThe Act entitled An Act to provide for the establishment of the Ozark National Scenic Riverways in the State of
			 Missouri, and for other purposes, approved August 27, 1964 (16 U.S.C. 460m, et seq.), is amended by adding at the end the
			 following:
			
				9.Not later than one year after the date of the enactment of this section, the Secretary shall convey
			 to the State of Missouri, for no consideration, all right, title, and
			 interest of the United States in and to all Federal land, facilities, and
			 any other assets associated with the Ozark National Scenic Riverways,
			 subject to the following conditions:
					(1)The Federal Government shall pay all of the costs of the conveyance under this section.
					(2)A covenant or restriction shall be in the deed to the land and facilities conveyed under this
			 section requiring—
						(A)that the State of Missouri shall maintain and operate the land, facilities, and assets conveyed
			 under this section, at the cost to the State, in substantially the same
			 fashion as such land, facilities, and assets were being maintained by the
			 Department of the Interior on the day before the date of the enactment of
			 this section;
						(B)that if the State of Missouri attempts to sell, in whole or in part, the land, facilities, or
			 assets conveyed under this section, such the land, facilities, and assets
			 shall revert to the United States, at the discretion of the Secretary, at
			 no cost to the United States;
						(C)that if the land and facilities conveyed under this section are no longer used as described in
			 subparagraph (A), the land and facilities shall revert to the United
			 States, at the discretion of the Secretary, at no cost to the United
			 States; and
						(D)any other terms and conditions that the Secretary determines to be appropriate.
						10.The first section and sections 2 through 8 of this Act shall not apply during any period during
			 which title to the land associated with the Ozark National Scenic
			 Riverways is not held by the United States..
		
